Citation Nr: 0620523	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  05-22 528	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran served on active duty from March 1971 to December 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

FINDING OF FACT

According to a copy of the death certificate, the veteran 
died on October [redacted], 2005, during the pendency of his appeal. 

CONCLUSION OF LAW

Because of the death of the veteran, the Board does not have 
jurisdiction to adjudicate the merits of the claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a matter of law, since the veteran died during the 
pendency of the appeal, his claim does not survive his death, 
and the appeal must be dismissed for lack of jurisdiction.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

ORDER

The appeal is dismissed.

		
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


